Citation Nr: 1646412	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-19 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for back pathology. 

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral leg disability, to include as secondary to a low back disability.

4.  Entitlement to service connection for a gastrointestinal (GI) disability, to include as secondary to a low back disability.

5.  Entitlement to service connection for a bilateral eye disability, to include as secondary to a low back disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from U.S. Army from January 1983 to January 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2016, the Veteran presented sworn testimony during a Travel Board hearing in Jackson, Mississippi.  A transcript of that hearing has been associated with the claims file.  

The Veterans Law Judge (VLJ) who held the April 2016 Travel Board hearing is no longer employed at the Board.  In October 2016, the Board sent the Veteran a letter asking whether he wished to attend another hearing before a different VLJ.  38 C.F.R. § 20.707 (2015).  He responded in November 2016 that he did not want to attend another hearing before the Board.

The issues of service connection for a low back disability (reopened), a bilateral leg disability, a GI disability, and a bilateral eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.




FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for back pathology in February 1987 on the basis that there was no competent evidence that the Veteran had a currently diagnosed back disability that was related to service; the Veteran was properly informed of the adverse decision and did not appeal.

2.  Evidence submitted subsequent to the RO's February 1987 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The RO's February 1987 decision denying the Veteran's claim of entitlement to service connection for back pathology is final.  38 U.S.C.A. § 7266 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disability has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's application to reopen is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Service connection for back pathology was originally denied in a February 1987 rating decision.  The RO essentially determined that the evidence did not show a current diagnosis of a back disorder.  The Veteran did not appeal this denial or submit any new evidence within one year of the denial and the February 1987 rating decision became final.

Subsequent to the February 1987 RO decision, the Veteran testified at an April 2016 Board hearing that he had a submitted a letter from his primary care physician (PCP), Dr. L., indicating that he had a back condition that was related to his military service.  Although this letter has not been associated with the claims file, the Veteran's testimony as to its existence and content must be presumed credible at this juncture.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Veteran's testimony regarding a possible diagnosis and nexus opinion satisfies the low threshold requirement for new and material evidence; and, the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for back pathology has been received, the application to reopen is granted.


REMAND

As noted above, the Veteran testified at his April 2016 Board hearing that he submitted a letter from his VA PCP, Dr. L., that provided a positive nexus opinion for his back and leg claims.  However, this letter has not been associated with the claims file.  The case must be remanded to attempt to obtain another copy of the letter, either from the Veteran or in his updated VA treatment records.  

Additionally, the Veteran testified at his hearing that he had applied for disability benefits from the Social Security Administration (SSA).  These records have not been associated with the claims file either.  On remand, the AOJ must also attempt to obtain these records.

Finally, as the newly associated records may provide new information regarding the Veteran's claimed disabilities, the Board finds that a new VA examination(s) is also appropriate for the disabilities on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to resubmit the letter from Dr. L. that he referenced in his April 2016 Board hearing testimony.  

2.  Copies of all outstanding VA treatment records since January 2012 from the Memphis VAMC, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  The Board is particularly interested in any records regarding treatment by Dr. L.  All attempts to obtain these records must be documented in the claims file.  

3.  All appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

After making reasonable efforts, if the AOJ cannot obtain these records, it must specifically document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then: (a) notify the Veteran of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

4.  Thereafter, the Veteran should be scheduled for VA examinations in order to determine the nature and etiology of his claimed low back, bilateral leg, GI, and bilateral eye disorders.  The claims folder must be made available to the examiners for review in connection with the examination.  The examination reports must reflect that such a review was conducted.  

The examiners must identify all current low back, bilateral leg, GI, and bilateral eye diagnoses.  All appropriate testing and referral to appropriate specialists should be obtained in determining the existence of any diagnosed disorder.  S/he should then state whether it is at least as likely as not (a 50 percent probability or greater) that each of these diagnoses had their initial onset in service or were otherwise caused or aggravated by his active service or his bilateral leg/low back disability.  

* With regard to the low back and bilateral leg claims, the examiner must address the multiple inservice complaints, as well as the Veteran's complaints of continuous symptoms since discharge.
* With regard to the GI claim, the examiner must address any relevant pain medication usage, as well as the 1988 diagnosis of pancreatitis less than two years after discharge.  

A rationale for all requested opinions shall be provided.  If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so.  In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


